Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 1-26-22 are acknowledged.

Claims 13, 21 and 22 are pending.

Claims 13 and 21 are under examination as they read on the species of method wherein the anti-CD27 antibody “comprises the CDR amino acid sequences of SEQ ID NOs: 1-6, or a variant sequence thereof,” and wherein the species of disease to be treated is “cancer.”

Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed 6-4-21 and 8-4-21.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The prior rejections of record have been withdrawn in view of applicant’s claim amendments.  That said, applicant’s claim amendments necessitated the New Grounds of Rejection set forth below.

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (J Immunother 2010;33:769–779) in view of Goding et al. (J Immunol 2013; 190:4899-4909), Rosenberg et al. (Clin Cancer Res; 17(13); 4550–7. 2011), Van Eenennaam et al. (WO 2012004367, hereinafter “Van”) and Van Eenennaam (Cancer Research 73(8 Supplement):Abstract 1246, April 2013, pages 1-2 as numbered by the examiner), and further in view of Lonberg et al. (WO2014008218)(all of record).

Given that the limitation of prior claims 14 and 20 have been moved into claim 13 and dependent claim 21, the rejection of record of previous claims 14 and 20 have been combined into a single rejection applied to claims 13 and 21.


Applicant argues:

“Roberts does not refer to treating a condition, such as cancer, using a combination of an anti-human CD27 agonistic antibody and an anti-LAG-3 antibody, let alone the specific anti-human CD27 agonistic antibodies and the specific anti-LAG-3 antibody recited in the amended claim 13.”

“…Goding's treatment of relapsed melanoma in mouse models with the combination of anti-PD-L1 and anti-LAG-3 antibodies to overcome tumor-specific Treg-mediated suppression and chronic exhaustion, however, is not the treatment of recurred melanoma using the claimed combination of an anti-LAG-3 antibody and an anti-human CD27 agonistic antibody or any other antibodies targeting TNF superfamily receptors. Therefore, Goding would not have motivated a POSITA to combine the antibodies recited in the claimed method or certainly never suggests the claimed method would result in surprising and synergistic effects.”

“As the Examiner has acknowledged, Goding reports during melanoma recurrence that CD4+ T cells express various markers associated with exhaustion, only two of which are PD-1 and LAG-3. Moreover, Goding never suggests activating tumor specific, but exhausted CD4+ T cells, solely using anti-LAG-3 antibody, instead, Goding reports that tumor regression was induced when the melanoma mouse model was treated with dual Ab therapy to PD-L1 and LAG-3 inhibitory receptors. Therefore, a POSITA reading Roberts in view of Goding would have had no motivation to combine anti-CD27 treatment solely with an anti- LAG-3 antibody with a reasonable expectation of success to ameliorate the recurrence of melanoma, not to mention to combine the specific anti-CD27 antibodies and anti-LAG-3 antibody of the amended claims.”

“As demonstrated above, what is missing from the Examiner's assertion that the former claims are obvious is any motivation in the five documents, viewed alone or in combination, or in the common knowledge of the skilled worker, to make the combination of the specific antibodies of the amended claims. Further, none of the five documents, viewed alone or in combination, provides any guideposts to the skilled worker to choose the specific anti-CD27 antibodies and anti-LAG-3 antibody to treat a condition ameliorated by stimulation of an immune response, such as cancer, with any reasonable expectation of success. As reported in Goding in addition of LAG-3 the expression of other inhibitory markers, such as PD-L1, TIGIT and TIM3, are also upregulated in exhausted tumor-specific CD4+ T cells. And, as noted above, Goding then only provides that dual antibody therapy with anti-PD-L1 and anti-LAG-3 antibodies is effective for recurrence of melanoma. Reading Goding, alone or in combination with other documents to which the Examiner points, a POSITA would have had no reasonable expectation of success that using anti-LAG-3 antibody with anti-CD27 antibody as recited in the method of the amended claims would have been effective to activate exhausted tumor-specific CD4+ or to ameliorate the recurred melanoma.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

With respect to argument (1) above, one cannot show non-obviousness by arguing that the teachings of single reference, i.e., the teachings of Goding, would not have motivated the skilled artisan to practice the claimed invention when the obviousness rejection is based on the combined reference teachings.

As described in the prior office action, “Given the teachings of Roberts it would have been obvious to the skilled artisan that even in the presence of anti-CD27 treatment melanoma cancer can eventually recur.  That said, as taught by Goding during melanoma recurrence CD4+ T cells express makers associated with exhaustion including PD-1 and LAG-3, and treatment of their melanoma mouse model at the time of relapse with the combination of anti–PD-L1 and anti–LAG-3 antibodies induces tumor regression.  

Considering the combined reference teachings it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to treat recurrent melanoma by administering effective amounts of agonistic anti-human CD27 antibody in combination with antibodies capable of blocking the binding of the PD-L1 and LAG-3 checkpoint inhibitors to their cognate ligands.  The skilled artisan would have a reasonable expectation of treating recurrent melanoma cancer by using this particular combination of antibodies knowing that (i) anti-PD-1 and anti-LAG-3 will activate tumor-specific but exhausted CD4+ T-cells and (ii) anti-CD27 will activate tumor-specific CD8+ T-cells.”

With respect to (2) above, applicant emphasizes their belief that one of ordinary skill in the art would not have been motivated to practice a method of treating using only solely anti-CD27 and anti- LAG-3 antibody with a reasonable expectation of success, or in particular to practice a method of treatment with solely the particular anti-CD27 and anti- LAG-3 antibodies recited in the instant claims.  

Applicant’s argument is not found convincing because (i) the claims are not limited to a method of treating using only solely anti-CD27 and anti- LAG-3 antibodies, and (ii) it is maintained that one of ordinary skill in the art would have been motivated to use the particular anti-CD27 and anti- LAG-3 antibodies recited in the instant claims for the reasons set forth in the non-final office action at page 5-6 bridging paragraph and at page 6-7 bridging paragraph – page 7, 1st full paragraph.

With respect to (3) and (4) above, these arguments are not found convincing essentially for the same reasons arguments (1) and (2) were not found convincing:
(i) the claimed method of treatment is not limited to administering only anti-CD27 and anti-LAG-3 antibodies, 
(ii) the ordinarily skilled artisan would have been motivated to make use of the particular anti-CD27 and anti-LAG-3 antibodies recited in the instant claims for the reasons set forth in the non-final office action, and
(iii) the ordinarily skilled artisan would have been motivated to treat recurrent melanoma by administering effective amounts of agonistic anti-human CD27 antibody in combination with antibodies capable of blocking the binding of the PD-L1 and LAG-3 checkpoint inhibitors to their cognate ligands for the reasons set forth in the non-final office action and repeated above.

In conclusion, when Applicant’s arguments are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644